Citation Nr: 0404745	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  98-14 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 1, 1996, 
for an award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from January 1984 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted entitlement to a TDIU, 
effective October 1, 1996.  The veteran timely appealed the 
effective date of this award to the Board.  In an August 2000 
Board decision, the Board, in part, denied an effective date 
prior to October 1, 1996, for the award of TDIU benefits.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  By Order dated in 
October 2001, the Court vacated the Board's August 2002 
decision and remanded the case to the Board for further 
adjudication in light of the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-576, 114 Stat. 2096 (2000).

In a June 2002 decision, the Board again denied the veteran's 
claim for an effective date earlier than October 1, 1996, for 
the award of TDIU benefits.  The veteran again appealed to 
the Court, and by Order in February 2003 the Court vacated 
the June 2002 Board decision and remanded for VCAA notice.  

The record shows that in September 2000 the veteran appointed 
a private attorney, R.E.B., to represent him in this appeal.  
However, the Board informed the veteran in writing in August 
2003 that Mr. R.E.B.'s authority to represent VA claimants 
had been revoked and that VA could no longer recognize him as 
the veteran's representative.  The Board also provided the 
veteran with the necessary information to appoint a new 
representative and informed him that if he and/or a newly 
appointed representative did not respond within 30 days, the 
Board would assume the veteran wanted to represent himself 
and proceed with the appeal.  As no reply has been received 
from the veteran or a newly appointment representative, the 
Board assumes the veteran is representing himself.   

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


REMAND

The basis of the Court's February 2003 joint motion is that 
although the Board's June 2002 decision addressed the 
Veterans Claims Assistance Act of 2000 (VCAA), the duty to 
notify under 38 C.F.R. § 3.159(b)(1) (2003) was not properly 
met.  That is, the joint motion found that the requirement 
that VA notify Appellant as to which portion of any evidence 
is to be provided by VA and which by the claimant was not 
adequately discussed.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-187 (2002).  While the Board regrets further delay, the 
Court Order (based on a joint motion by the veteran's prior 
representative and VA) effectively mandates additional action 
by VA to ensure that the veteran receives proper VCAA notice 
under 38 C.F.R. § 3.159(b)(1) (2003).  In the past, the Board 
had been attempting to remedy defects in VCAA notice by 
sending a VCAA letter to the veteran under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, it appears that remedial action 
regarding VCAA notice must be undertaken by the RO.

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The VCAA notice letter 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  After completion of the above, the RO 
should determine if any additional 
development of the evidence is necessary.  
If so, the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  After all RO action is 
complete, the case should be returned to 
the Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




